543 So.2d 1318 (1989)
Matthew Edward HAWRYLUK, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2145.
District Court of Appeal of Florida, Fifth District.
June 1, 1989.
James B. Gibson, Public Defender, and Larry B. Henderson, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, Kellie A. Nielan and Bonnie Jean Parrish, Asst. Attys. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a guideline sentence. Because the sentencing judge did not render contemporaneous written reasons justifying the departure-from-the-guidelines sentence we must vacate the sentence and remand for proper resentencing. State v. Oden, 478 So.2d 51 (Fla. 1985). We have been told that the sentencing judge rendered written reasons over three months after the pronouncement of the sentence. This was ineffectual because this court, not the trial court, had jurisdiction of the case by that time, due to the filing of the notice of appeal.
SENTENCE VACATED; REMANDED.
ORFINGER and COBB, JJ., concur.